DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on December 28, 2020, amendments to the claims have been acknowledged. Claims 2 and 3 are cancelled by applicant.				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Aizawa et al., (US 20180151859 provided on IDS April 1,2020), and further in view of Yamamoto et al., (JP 2015106536, using EPO machine translations for citations). 
Regarding claim 1, Aizawa discloses a battery module (1) including a battery cell stack (3) having a plurality of square battery cells (2) that are stackingly arranged [0027], see also figure 3. Aizawa further discloses a circuit board (8, figure 1)  is locked to a pair of bus bar holders arranged on both sides of the circuit board [0050]; circuit board (8) is provided with voltage detection terminals (51) each detecting a voltage of a battery cell (2) [0052]. The circuit board (8) is locked to a pair of bus bar holders (6) wherein each of the bus bar holders (6) includes the substrate seat portions 36 on which the circuit board (8) is mounted [0050]. The circuit board (8) is provided with voltage detection terminals (51) and a wiring connector (52) [0050]. Examiner notes the circuit board including bus bar holders reads on the claimed sensor device including the substrate and electronic components. 
 Aizawa further discloses in figure 1, module cover (9) that accommodates the circuit board/ substrate and the electronic components.  Examiner notes that the module cover (9) reads on the claimed case and examiner further notes that the module cover (9) is different from the 

    PNG
    media_image1.png
    742
    544
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    540
    675
    media_image2.png
    Greyscale

Aizawa et al.,
Aizawa does not disclose the module cover 9 covers the substrate from a lower surface side.  Yamamoto discloses a battery assembly (100) includes a battery stack (11) with a plurality of battery cells (1) that are connected in series and are stacked.  The battery pack includes a circuit board that is coupled to the battery stack (11) and is not effected by the expansion of the 
 It would have been obvious to one having ordinary skill in the art to add the circuit board fixing member 4 of Yomamoto to the module cover 9/ case of Aizawa in order to avoid mechanical stress and electrical noises being applied to the circuit board or battery stack as taught by Yomamoto.  Therefore modified Aizawa discloses a case which is different from the bus bar plate and covers the substrate from an upper side surface (module cover 9) and a lower side surface (circuit board fixing member 4 taught by Yomamoto).   

    PNG
    media_image3.png
    429
    320
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    440
    580
    media_image4.png
    Greyscale

Yamamoto et al.
Modified Aizawa does not disclose the fixing portions of the case of the sensor device are vertically fixed to at least two insulation plates spaced in a stacking direction. However Aizawa discloses in fig.1,  the module cover 9 is provided with a CLAIM 1)
Regarding claims 4 and 5, modified Aizawa discloses all of the limitations as set forth above in claim 1. Aizawa further discloses the insulation plate includes a protrusion protruding upward (see figs. 1 and 2 insulating plates (cell holder (21)) has protrusions protruding upward). Aizawa further discloses see figure 1, the module cover 9 (case) fixing protrusions (catches 9a)  and holes, have a hole for accommodating the protrusion portion, See annotated figure 1 below.  See also figure 1 the hole is longer in the stacking direction than in a direction perpendicular to the stacking direction.  (CLAIMS 4 and 5) 

    PNG
    media_image5.png
    772
    616
    media_image5.png
    Greyscale

Aizawa et al.
Regarding claim 6, Aizawa discloses all of the limitations as set forth above in claim 5. Aizawa further discloses battery cell stack 3 is securely bound by a pair of end plates (4) arranged at both ends in the stacking direction [0027]), and the sensor device is fixed to one end plate of the pair of end plates in an immovable way in the stacking direction (see fig.1 sensor device (circuit board (8) and bus bar holder (6)) is fixed to end plate 4). (CLAIM 6)
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over  Aizawa et al., (US 20180151859 and further in view of Yamamoto et al., (JP 2015106536, using EPO machine translations for citations), as applied to claim 4 above, and further in view of Sanyo et al., (JP6049288), using EPO machine translations for citations.
Regarding claim 7, modified Aizawa discloses all of the limitations as set forth above in claim 5. Aizawa does not disclose the sensor device is fixed by a push nut in a state where the protrusion portion provided in the insulation plate is inserted into the fixing portion. Sanyo discloses a battery pack including a battery core pack 30 in which a plurality of unit cells 1 are disposed at fixed positions of the battery holder 3 and on outer case 20 [0008].In the core pack 30 the plurality of battery blocks 2 are linearly coupled via the coupling fixture 10. The connection fixture 10 comprises a connection rod 11 and a fixture 12 fixing both ends of the connection rod to the end face of the battery block 2. The push nut 12B can insert the connecting rod 11 in the direction in which the battery block 2 is fastened [0044]. 
It would have been obvious to one having ordinary skill in the art to add the push nut of Sanyo to the circuit board of Aizawa in order to further fix the circuit board (8) (sensor device) to the cell holder (21) (insulation plate). (CLAIM 7)
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.  Applicant asserts that Aizawa’s bus bar holder 6 clearly do not anticipate or render obvious the “case”, the case being different than the bur bar plate.  Applicant further asserts Aizawa does not teach or suggest a “bus bar plate” and also a “case” which is different from the bus bar plate. 
Applicant’s assertion is not persuasive.  In the prior office action examiner states the module cover 9 reads on the claimed case accommodating the substrate and the electronic component, see office action page 5, paragraph 15.   See figure 1 of Aizawa the module cover 9 is different from the bus bar holder 6. 
Due to the amendments to the claims a new grounds of rejection is provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIARA TRANT/Examiner, Art Unit 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722